218 F.2d 351
55-1 USTC  P 9178
George FRENCH, Jr., and Mary E. French, Appellants,v.Harold A. BERLINER, former Collector of Internal Revenue, Appellee.
No. 13729.
United States Court of Appeals, Ninth Circuit.
Jan. 14, 1955.

Appeal from the United States District Court for the Northern District of California, Northern Division; Dal M. Lemmon, Judge.
Clyde C. Sherwood, John V. Lewis, M. L. Lieberman, San Francisco, Cal., for appellant.
H. Brian Holland, Asst. Atty. Gen., Fred H. Youngman, Ellis N. Slack, Louise Foster, Sp. Assts. to Atty. Gen., Lloyd H. Burke, U.S. Atty., Charles Elmer Collett, San Francisco, Cal., William H. Lally, Asst. U.S. Attys., Sacramento, Cal., for appellee.
Before MATHEWS and ORR, Circuit Judges, and DRIVER, District Judge.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, French v. Smyth, D.C.N.D.Cal., 110 F.Supp. 795, the judgment of the District Court is affirmed.